Title: Location of the Capital, [4 September] 1789
From: Madison, James
To: 




[4 September 1789]

   
   Debate continued on Goodhue’s motion to fix the permanent location of the capital on the east bank of the Susquehanna in Pennsylvania.


Mr. Madison Said, if this delay should not have produced any alteration in the sentiments of the gentlemen, it will at least soften that hard decision which seems to threaten the friends of the Potowmack. He hoped that all would concur in the great principle on which they ought to conduct, and decide this business: an equal attention to the rights of the community. No government, he said, not even the most despotic, could, beyond a certain point, violate that idea of justice, and equal right, which prevailed in the mind of the community. In republican governments, justice and equality form the basis of the system; and perhaps the structure can rest on no other that the wisdom of man can devise. In a federal republic, give me leave to say, it is even more necessary and proper, that a sacred regard should be paid to these considerations. For beyond the sense of the community at large, which has its full agency in such a system, no such government can act with safety. The federal ingredient involves local distinctions, which not only produce local jealousies, but, give at the same time, a greater local capacity to support, and insist upon equitable demands. In a confederacy of states, in which the people operate, in one respect as citizens, and in another as forming political communities, the local governments will ever possess a keener sense and capacity, to take advantages of those powers, on which the protection of local rights depend. If these great rights be the basis of republics, and if there be a double necessity of attending to them in a federal republic, it is further to be considered, that there is no one right, of which the people can judge with more ease and certainty, and of which they will judge with more jealousy, than of the establishment of the permanent seat of government; and I am persuaded, that however often this subject may be discussed in the representative body, or however the attention of the committee may be drawn to it, the observations I have made will be more and more verified. We see the operation of this sentiment fully exemplified in what has taken place in the several states. In every instance where, the seat of government has been placed in an eccentric position; we have seen the people struggling to place it where it ought to be. In some instances they have not yet succeeded, but I believe they will succeed in all. In many they have actually gained their point.
One of the first measures in the state of Virginia, after the commencement of the revolution, was the removal of the seat of government, from an eccentric position, to one which corresponds more with the sense of the state, and an equal regard to the general conveniency. In North-Carolina, we have seen the same principle operating, though in a different mode. In South-Carolina the same. In the state of Pennsylvania, powerful as the inducements are in favor of its capital, we have seen serious, and almost successful efforts already to translate it to a proper place. In the state of Delaware, where the government was as little removed from the centre, as it could be in any other state, we have seen the same spirit displaying itself. In the state of New-York, the same thing has happened with some fluctuations, arising from occasional motives of convenience. In Massachusetts, the same efforts have been made, and in all probability, when some temporary considerations cease, we shall find the same principle taking effect there also. It is not surprising, when we consider the nature of mankind, that this should be the case.
With respect, however, to the federal government, there is one consideration that shews, in a peculiar manner, the necessity and policy of paying a strict attention to this principle. One of the greatest objections, which have been made by the opponents of the system; which has been allowed most weight by its friends, is the extent of the United States. It has been asserted by some, and almost feared by others, that within so great a space, no free government can exist. I hope and trust, that the opinion is erroneous; but at the same time, I acknowledge it to have such a certain degree of force, that it is incumbent on those who wish well to the union, to diminish this inconvenience as much as possible. The way to diminish it, is to place the government in that spot which will be least removed from every part of the empire. Carry it to an eccentric position, and it will be equivalent to an extension of our limits. And if our limits are already extended so far as warrants, in any degree, the apprehension before mentioned, we ought to take care not to extend them farther.
The truth is, in every point of view in which we can contemplate this subject, we shall perceive its high importance. It is important, that every part of the community should have the power of sending, with equal facility, to the seat of government such representatives to take care of their interests, as they are disposed to confide in. If you place the government in an eccentric situation, the attendance of the members, and of all others who are to transact the public business, cannot be equally convenient. The members of the union, must be on an unequal footing. Thus you violate the principle of equality, where it ought most carefully to be ascertained, and wound the feelings of the component parts of the community, which can be least injured with impunity. If we consider the expence, that is an inconvenience not without its weight. In the compensations that have been lately voted, the eccentricity of our position has had a manifest influence. The more remote the government is, the greater will be the necessity of making liberal compensations, and holding out powerful inducements, in order to obtain the services of fit characters, from every part of the union; and as you can make no distinction, you must give to those who make the fewest sacrifices, the same as to those who make the most.
The seat of government is of great importance; if you consider the diffusion of wealth, that proceeds from this source. I presume that the expenditures which will take place, where the government will be established, by them who are immediately concerned in its administration, and by others who may resort to it, will not be less than a half a million of dollars a year. It is to be regretted, that those who may be most convenient to the centre, should enjoy this advantage in a higher degree than others; but the inequality is an evil imposed by necessity; we diminish it as we place the source from which those emanations of wealth are to proceed, as near the centre as possible.
If we consider, sir, the effects of legislative power on the aggregate community, we must feel equal inducements to look for the centre, in order to find the proper seat of government. Those who are most adjacent to the seat of legislation, will always possess advantages over others. An earlier knowledge of the laws; a greater influence in enacting them; better opportunities for anticipating them, and a thousand other circumstances, will give a superiority to those who are thus situated. If it were possible to promulge our laws, by some instantaneous operation, it would be of less consequence in that point of view where the government might be placed; but if, on the contrary, time is necessary for this purpose, we ought, as far as possible, to put every part of the community on a level.
If we consider the influence of the government in its executive department, there is no less reason to conclude, that it ought to be placed in the centre of the union. It ought to be in a situation to command information relative to every part of the union, to watch every conjuncture, to seize every circumstance that can be improved. The executive eye ought to be placed where it can best see the dangers which may threaten, and the executive arm, whence it may be extended most effectually to the protection of every part. Perhaps it is peculiarly necessary, that in looking for this position, we should keep our eye as much as possible towards our western borders; for a long time dangers will be most apt to assail that quarter of the union.
In the judiciary department, if it is not equally necessary, it is highly important that the government should be equally accessible to all.
Why should the citizens of one quarter of the union be subject to greater difficulties than others? Why should they be obliged to travel farther, to carry their witnesses at a greater expence, and be more subject to all the inconveniencies attending the administration of justice at a remote distance? In short, whether we consider the subject with regard to the executive, the legislative, or the judicial departments, we see the soundest reasons for fixing the government in that place, which may be the most permanent centre of territory and population.
With respect to the Western Territory, we are not to expect it, for it would be an affront to the understanding of our fellow citizens on the western waters, that they will be united with their Atlantic brethren, on any other principle than that of equality and justice. He would venture to say, that it was essentially necessary, therefore, that we should deal out the blessings of government with an impartial hand; and that, in placing the government from which these blessings are to flow, we should retire from the Atlantic as far as is consistent, and approach towards that point which will best accommodate the western country; in doing this, we shall still stop short of that geographical centre, whose circle would most commodiously embrace our ultramontane fellow-citizens. In his opinion, he said, the desire manifested by them, on this subject, was as reasonable as possible; they do not expect that we should lose sight of a proper and easy communication with the Atlantic, and will acquiesce, with cheerfulness, in a position necessary for that purpose, though it would still leave them subject to peculiar inconveniences. From the Atlantic to the Mississippi, according to the best computation, the distance is not less than 750 miles: If we go to that part of the Potowmack which is proposed, we carry the government 250 miles only west, it will still be 500 miles from the Mississippi.
He was sure, that if justice required us to take any one position in preference to another, we had every inducement, both of interest and of prudence, to fix on the Potowmack, as most satisfactory to our western brethren. It is impossible to reflect a moment on the possible severance of that branch of the union, without seeing the mischiefs which such an event must create. The area of the United States, divided into two equal parts, will leave, perhaps, one half on the west side of the Allegany mountains: From the fertility of soil, the fineness of climate, and every thing that can favor a growing population, we may suppose the settlement will go on with every degree of rapidity which our imagination can conceive. If the calculation be just, that we double in twenty-five years, we shall speedily behold an astonishing mass of people on the western waters. Whether this great mass shall form a permanent part of the confederacy, or whether it shall be separated into an alien, a jealous and a hostile people, may depend on the system of measures that is shortly to be taken. The difference, he observed, between considering them in the light of fellow-citizens, bound to us by a common affection, obeying common laws, pursuing a common good, and considering them in the other light, presents one of the most interesting questions that can occupy an American mind: Instead of peace and friendship, we shall have rivalship and enmity; instead of being a great people, invulnerable on all sides, and without the necessity of those military establishments which other nations require, we shall be driven into the same expensive and dangerous means of defence: We shall be obliged to lay burthens on the people, to support establishments which, sooner or later, may prove fatal to their liberties. It is incumbent on us, he said, if we wished to act the part of magnanimous legislators, or patriotic citizens, to consider well, when we are about to take a step of such vast importance, that it be directed by the views he had described; we must consider what is just, what is equal, and what is satisfactory.
It may be asked, why it was necessary to urge these principles, since they would not be denied? He apprehended, that in general, there would be a disagreement as to the principles which ought to govern: But, at the same time, principles were so connected with facts, in the present case, that it was not more necessary to collect all the light, than to fortify all the impressions that might be favorable to a just decision.
On a candid view of the two rivers, he flattered himself, that the seat, which would most correspond with the public interest, would be found on the banks of the Potowmack. It was proper that we should have some regard to the centre of territory; if that was to have weight, he begged leave to say, that there was no comparison between the two rivers. He defied any gentleman to cast his eye, in the most cursory manner, over a map, and say, that the Potowmack is not much nearer this centre than any part of the Susquehanna. If we measure from the banks of the Potowmack to the most eastern parts of the United States, it is less distant than to the most southern. If we measure this great area diagonally, the Potowmack will still have the advantage: If you draw a line perpendicular, to the direction of the Atlantic coast, we shall find that it will run more equally through the Potowmack than through any other part of the union; or, if there be any difference between one side and the other, there will be a greater space on the southwest than on the north-east: All the maps of the United States shew the truth of this. From the Atlantic coast to that line which separates the British possessions from the United States, the average distance is not more than 150 miles: If you take the average breadth of the other great division of the United States, it will be found to be six, seven, and eight hundred miles.
From this view of the subject, which is not easy to describe by words, but which will strike every eye that looks on a map, I am sure, that if the Potowmack is not the geographical centre, it is because the Susquehanna is less so.
He acknowledged that regard was also to be paid to the centre of population. But where shall we find this centre? He knew of no rule by which to be governed, except the proportion among the representatives of the different states; and he believed, if that criterion was taken, the present centre of population would be found somewhere in Pennsylvania, and not far from the Susquehanna. He granted that the present centre of population is nearer the Susquehanna than the Potowmack. But are we chusing a seat of government for the present moment only? He presumed not, we must look forward to those probable changes that may soon take place. He appealed to the judgment of every gentleman, if they had not reason to suppose, that these future changes, in the population of this country, would be particularly favorable to that part which lies south of the Potowmack. On what do the measures and extent of population depend? They depend on the climate, on the soil, and the vacancy to be filled. We find that population, like money, seeks those places where it least abounds, and has always the same tendency to equalize itself. We see the people moving from the more crouded to the less crouded parts. The swarms do not come from the southern, but from the northern and eastern hives. This will continue to be the case, until every part of America receives its due share of population. If there be any event, on which we may calculate with certainty, I take it that the centre of population will continually advance in a south-western direction. It must then travel from the Susquehanna; if it is now found there, it may even extend beyond the Potowmack. But the time would be long first, and as the Potowmack is the great highway of communication between the Atlantic and the western country, attempts to remove the seat farther south must be improbable. I have said that the communication with the Western Territory is more commodious through the Potowmack than through the Susquehanna; I wish all the facts connected with this subject could have been more fully ascertained, and more fully stated; but if we consider the facts that have been offered, by gentlemen who have spoken on the subject, we must conclude, that the communication through the Potowmack would be more facile and effectual than through any other channel. If we consider what was related by the gentleman from Pennsylvania, (Mr. Scott) whose judgment is the more to be relied on, as it is founded on his personal knowledge of that country. He tells you, that the communication by water, either to or from the western country, is next to impracticable by the Susquehanna.



   
   Cong. RegisterThomas Lloyd, comp., The Congressional
          Register; or, History of the Proceedings and Debates of the First House of
          Representatives … (2 vols.; New York, 1789; Evans 22203–4)., II, 365–72 (also reported fully in N.Y. Daily Advertiser, 7–8 Sept. 1789, and Gazette of the U.S., 16 Sept. 1789 [taken from Daily Advertiser]).



   
   Here and elsewhere on 4 Sept., JM spoke of a “proposed” site on the Potomac, but his recorded remarks suggest only the approximate location he had in mind. He noted, for example, that the Potomac spot “is almost as much farther to the west, as it is distant from the proposed spot on the Susquehanna.” The place mentioned on the Susquehanna was Wright’s Ferry (Columbia, Pennsylvania), ten miles west of Lancaster. The contemplated Potomac site was thus nearly at the same latitude as Wright’s Ferry, and no more than “a degree and five or six minutes” south of the latitude of New York City (4 Sept. 1789, second speech). A Potomac location that met these conditions obviously lay far to the northwest of Georgetown, the ultimate location of the federal capital. JM may have been thinking of the spot where Conococheague Creek empties into the Potomac at Williamsport, Maryland, which represented the western limit of the district defined in the Residence Act of 1790; or perhaps he looked even farther west, to the vicinity of Hancock, Maryland, where the boundaries of Virginia, Maryland, and Pennsylvania met (Boyd, Papers of JeffersonJulian P. Boyd et al., eds., The Papers of
          Thomas Jefferson (19 vols. to date; Princeton, 1950—)., XIX, 3–20).



   
   For a different opinion, see Coxe to JM, 20 Sept. 1789.






[4 September 1789]

   
   Clymer interjected that the Juniata River, a tributary of the Susquehanna, offered a practicable means of linking the Susquehanna with the western territory.


Mr. Madison Proceeded, and said he wished every fact to be ascertained that could throw any light upon the subject. Taking the Susquehanna, as it was, practicable for navigation, it would be found, that through that route of communication, Fort-Pitt would be four or five hundred miles from the proposed seat on its banks, and that the distance by land, was not less than 250 miles; whereas, through the Potowmack, the distance from the proposed spot on its banks to Fort-Pitt, was not calculated at more than 250 miles, and he believed the distance, by land, would be found not to exceed 160 or 170 miles.
Whether we measure the distance by land or water, then, the result is in favor of the Potowmack. If we consider the progress already made in opening this great channel, its title becomes still stronger. Let me add, that it has been found, on accurate research, that the waters communicating with the Ohio are not more than two or three miles distant from the sources of the Potowmack. This is a fact of peculiar importance.
It has been said, that if congress should make choice of the Potowmack, greater discontents would arise than if they should prefer the Susquehanna: I know not the data from which this opinion is drawn. Who will have the greatest right to complain? Will it be those who might be gratified if the government should be fixed on the Susquehannah? I believe not. The truth is, that if the place which is now short of the geographical centre, be short also of the centre of population, as it will be in a reasonable time, we have reason to conclude, that the southern inhabitants will feel themselves most aggrieved. I do not hesitate to declare, that if the seat of government should be fixed on the Susquehanna, every part south of that river, and every part of the United States south of the Ohio, will conceive that the great principles of equal justice have been disregarded. If we are to consider the subject, in that point of view, I am certain it is most expedient that we should give the preference to the Potowmack. This is not all; if you establish the government on the Potowmack, those who think themselves not equally dealt by, will find the cause of their discontent continually subsiding, because the centre of population will be continually approaching to the geographical centre. If, on the other hand, you fix the seat in a place which is perpetually eccentric with respect to territory, the centre of population will continually recede, and cause of discontent continually increase.
The gentleman from Massachusetts, yesterday, raised great objections against the Potowmack, because it was, as he supposed, subject to periodical maladies, from which the other river was free. I am not authorised, from personal experience, or very particular information, to draw a comparison between them; but there are some general facts that may serve to shew, that if there is any difference, it is more likely to be in favor of the Potowmack than of the Susquehanna. The position contemplated on the banks of the former, is considerably farther from tide-water than the place proposed on the latter. On this account, therefore, we have little reason to suppose that the Potowmack is more unhealthy. If we regard their comparative situation, westwardly, the spot on the Potowmack is almost as much farther to the west, as it is distant from the proposed spot on the Susquehanna; and he well knew that, generally speaking, as we retire towards the western and upper country, we are generally removed from the causes of those diseases to which southern situations are exposed. As the two places are moreover in the same latitude, the objection advanced, with respect to that point, cannot apply to one more than the other. It is only their western or eastern position, their remoteness from, or their proximity to the lower country, and to fresh or stagnated waters, that can possibly affect the question. It is not because we advance so much to the south that we advance to the centre, it is because we go more to the west. I do not know that there is a difference of more than a degree and five or six minutes between the latitude of New-York and the place proposed on the Potowmack.
I will not at present go farther into this argument. I flatter myself, that the considerations already stated, will have their proper weight; and if they should be controverted, that we shall be able further to support and inculcate them.



   
   Cong. RegisterThomas Lloyd, comp., The Congressional
          Register; or, History of the Proceedings and Debates of the First House of
          Representatives … (2 vols.; New York, 1789; Evans 22203–4)., II, 373–75 (also reported fully in N.Y. Daily Advertiser, 8 Sept. 1789, and Gazette of the U.S., 16 Sept. 1789 [taken from Daily Advertiser]). The Daily Advertiser combined JM’s second speech with the first. A motion to substitute “Potomac” for “Susquehanna” was defeated. JM’s motion to add “or Potomac” after “Susquehanna” was also unsuccessful. Goodhue’s motion then passed. After a series of roll call votes on 7 Sept., the House ordered a bill to be drawn up providing for the permanent location of the capital on the banks of the Susquehanna, with the temporary location at New York City.




